DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 has been amended.  Claims 1-18 are pending in the instant application.  Claims 14-18 remain withdrawn.   Claims 1-13 are under examination on the merits.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements, filed on 07/28/2021, 08/25/2021, and 11/18/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.
Response to Amendment
The Amendment by Applicants’ representative Garrett V. Davis on 10/22/2021 has been entered.   

Response to Arguments/Amendments
Claim objection
 
Applicant’s amendment to claim 1 obviates the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s argument over rejection of claim 9 is on the ground that the (meth) acrylic acid (salt) is a term of art encompassing (meth)acrylic acid, (meth)acrylic acid (salt), and mixtures thereof, and the term “salt” within the parentheses does not mean that the monomer is 100% neutralized, rather, the term is understood by those skilled in the art to mean (meth)acrylic acid and/or the salt thereof.  Applicant’s argument has been accepted.  Accordingly, the term “(meth) acrylic acid (salt)” is interpreted as “(meth)acrylic acid and/or the salt thereof”.  The rejection of claim 9 is hereby withdrawn. 
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument is on the ground that an important feature of the claimed method is the weight average particle diameter of the hydrogel particles of 50 um to 460 um in terms of the dried product, and the “hydrogel water-absorbable resin powder” of Example 2 (the `851 publication) does not correspond to the “hydrogel particles” having a weight average particle diameter of 50 um to 460 um in terms of the dried product as in amended claim 1; the weight average particle diameter of the water-absorbable resin powder which is described in Example 2 of Nakatsuru (the `851 publication) corresponds to the weight average particle diameter of the water-absorbing resin powder of step (v) in claim 1 of the present application; and therefore Nakatsuru fails to disclose the “hydrogel particles” having a weight average particle diameter of 50 um to 460 um in terms of the dried product.  
Applicant’s argument is found not persuasive.  Amended claim 1 defines a solid content of the hydrogel particles is adjusted to 10 wt% to 80 wt% and a weight average particle diameter of the hydrogel particles in terms of the dried product is adjusted to 50 um to 460 um.  It is quite clear that it is not the hydrogel particles (iii) has a solid content of the hydrogel particles is 10 wt% to 80 wt%.  Instead, the hydrogel particles (iii) is adjusted to 50 um to 460 um through unspecified way such as drying.  In terms of the dried product is adjusted to 50 um to 460 um, the hydrogel particles (iii) have to be further pulverized and/or classified because the hydrogel particles (iii) is not a dried product. Furthermore, a manipulation of the hydrogel particles are not inventive in term of producing poly(meth)acrylic acid (salt)-based water-absorbing resin particles, but an routine experimentation.   The rejection is maintained.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0258851 (“the `851 publication”) to Nakatsuru et al. published on October 11, 2012, issued as U.S. Patent No. 9,334,376 in view of US2014/0193641 (“the `641 publication”) to Torii et al. published on July 10, 2014.

Applicant’s claim 1 is drawn to a method for producing a poly(meth)acrylic acid (salt)-based particulate water-absorbing agent containing poly(meth)acrylic acid (salt)-based water absorbing resin particles as a main component, the method comprising: (i) a step for preparing a (meth)acrylic acid (salt)-based aqueous monomer solution;  (ii) a step for polymerizing the (meth)acrylic acid (salt)-based aqueous monomer solution;  (iii) a step for gel-crushing a crosslinked hydrogel polymer during polymerization or after polymerization to obtain hydrogel particles;  (iv) a step for drying the hydrogel particles to obtain a dried product;  (v)  a step for 
(vi)  a step for surface crosslinking the water-absorbing resin powder to obtain water-absorbing resin particles; and (vii) a step for adding a liquid permeability enhancer to the water-absorbing resin powder or the water-absorbing resin particles, wherein the method further includes adding an adhesion controlling agent, which controls adhesion of the crosslinked hydrogel polymer and/or the hydrogel particles, in the step (iii) or before the step (iii), a solid content of the hydrogel particles is adjusted to 10 wt% to 80 wt% and a weight average particle diameter of the hydrogel particles in terms of the dried product is adjusted to 50 μm to 450 μm, and a surface tension of the poly(meth)acrylic acid (salt)-based particulate water absorbing agent is adjusted to 60 mN/m or more, and an absorption capacity without pressure (CRC) is adjusted to 28 g/g or more.  
By definition, a surfactant is a compound that lower the surface tension (or interfacial tension) between two liquids, between a gas and a liquid, or between a liquid and a solid. Surfactants may act as detergents, wetting agents, emulsifiers, foaming agents, or dispersants.  Therefore, some surfactants may control adhesion of a polymer, and function as adhesion controlling agents. 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `851 publication discloses a process for production of water-absorbable polyacrylic acid resin powder, including: (a) polymerizing an acrylic acid-based monomer aqueous solution containing bubbles, and (b) drying a hydrogel crosslinked polymer thus obtained in the step of polymerizing, further includes (c) lowering solubility of dissolved gas in a monomer aqueous solution in the presence of a surfactant and/or a dispersing agent, so as to generate the bubbles in the acrylic acid-based monomer aqueous solution. With this arrangement, it is possible to provide white water-absorbable resin with better water absorbing rate, keeping or without significantly losing the other properties (permeability potential, bulk specific gravity, surface liquid permeability enhancer (aluminum lactate made from mixing aluminum sulfate aqueous solution with sodium lactic acid aqueous solution, [0546] of the `851 publication), to the water-absorbing resin powder or the water-absorbing resin particles, wherein the method further includes adding an adhesion controlling agent ((b) nonionic surfactant of polyoxyethylene sorbitan monostearate, Example 2, [0485] of the `851 publication), which controls adhesion of the crosslinked hydrogel polymer and/or the hydrogel particles, in the step (iii) or before the step (iii).   In terms of aluminum lactate, it is exemplified as liquid permeability enhancer under organic fine powder, see [0600] of Applicant’s specification. Example 2 of disclose the `851 publication discloses the hydrogel water-absorbable resin powder has solid content of 97 wt % and particle diameter size 460 um.  The `851 publication discloses that the water-absorbing resin particles of Example 11 has CRC 27.1 g/g, see TABLE 3.  In addition, the `851 publication discloses surfactant and dispersing agent is used in the method of making the water-absorbing resin particles, and the amount of the surfactant and/or the dispersing agent to use is such an 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between Applicant’s method of claim 1 and the method of the `851 publication of Example 11 is that the particulate water-absorbing agent of Applicant’s method having CRC adjusted to 28 g/g or more, while the water-absorbable polyacrylic acid resin powder of the Example 11 of the prior art has CRC as 27.1 g/g.  In addition, Example 2 of the prior art is silent on the solid content of the hydrogel particle which is adjusted to 10% wt% to 80 wt%.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 1 and 2 would have been obvious over the `851 publication because the difference of the CRC is 28 g/g or more over 27.1 g/g is further taught and/or suggested by the `641 publication.    The `641 publication discloses a method of improving the liquid permeability and preventing water absorbent resin from deteriorated by urine and coloration, see [0006-0009, and 0156-0159].  Production Examples 6-8 of the `641 publication teach having high CRC by reducing crosslinking agent amount and using chain transfer agent, see [0406-0408]. Examples 8 and 9 of the `641 publication discloses a method of preparing surface crosslinking water absorbent resin power with high CRC of 36.0 g/g and 40.0 g/g, respectively, see TABLE 1.   In terms of the difference of water-absorbable polyacrylic acid hydrogel in Example 2 of the `851 publication, the solid content of the hydrogel particle is adjusted to 10% wt% to 80 wt% is taught in Example 23 of the `641 publication, which discloses a solid content of the hydrogel is 53 wt%. Example 24 discloses a solid content of the hydrogel is 51.1 wt%; and Example 25 discloses a solid content of the hydrogel is 48.8 wt%.  Therefore, 

In terms of claim 3 wherein an amount of the adhesion controlling agent added is 0.01 wt% to 5 wt% with respect to a raw material monomer of the crosslinked hydrogel polymer, Example 2 of the `851 publication discloses 6.45 g of 1.0 wt % polyoxyethylene sorbitan monostearate aqueous solution as a surfactant.  The `851 publication also discloses the amount of the surfactant to use is typically more than 0 but 2 wt % or less, see [0254].

In terms of claim 4 wherein weight average molecular weights of the nonionic substance is 200 to 200,000, Example 2 of the `851 publication discloses using nonionic surfactant polyoxyethylene sorbitan monostearate, which has molecular weight between 200 to 200,000.  

In terms of claims 5-6, the `851 publication discloses polyethylene glycol, polyethylene glycol monolaurate, and other chemicals can be used as the nonionic surfactant in the polymerization, see [0257].

In terms of claims 7-8, the `851 publication discloses negative ionic surfactant such as lauryl sulfate triethanolamine used in the polymerization, see [0258].

In terms of claim 9, the `851 publication discloses the neutralization rate is preferably in a range of 40 mol % to 90 mol %, see [0174].

In terms of claim 10 wherein the gel crushing step is performed by using a plurality of gel-crushers, Example 1 of the `851 publication discloses the  hydrogel crosslinked polymer (hydrogel) thus obtained in the polymerization was crushed by using a meat chopper, thereby obtaining crushed hydrogel crosslinked polymer, see [0482].  It would have obvious for one skilled in the art to perform gel crushing by using a plurality of gel-crushers in order to obtain crushed hydrogel with average particle size of 420 um because using a plurality of gel-crushers 

In terms of claim 11 wherein a weight average particle diameter (D50) of the poly(meth)acrylic acid (salt)-based particulate water-absorbing agent is 300 μm to 500 μm, 
Example 1 of the `851 publication discloses the hydrogel crosslinked polymer (hydrogel) thus obtained in the polymerization was crushed by using a meat chopper in order to obtain crushed hydrogel with average particle size of 420 um.

In terms of claim 12 wherein the liquid permeability enhancer to improve permeability potential of the poly(meth)acrylic acid (salt)-based particulate water-absorbing agent, wherein the permeability enhancer is water-insoluble inorganic fine particles, the `851 publication discloses examples of the water insoluble fine particles used herein encompass inorganic fine particles of silicon oxide, aluminum oxide, clay, kaolin, or the like, organic fine particles of aluminum lactate, calcium lactate, metallic soap (multivalent metallic salt of long chain fatty acid), or the like.  [0339, and 0342].

In terms of claim 13 wherein a weight average particle diameter of the hydrogel particles converted to the dried product is 130 μm to 460 μm, Example 11 of the `851 publication discloses the dried product is 449 μm, see TABLE 3, [0551]. 


Conclusions
Claims 1-13 are rejected.
Claims 14-18 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731